Filed pursuant to Rule 424(b)(2) Relating to Registration Statement No. 333-131266 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities Offered Maximum Aggregate Offering Price Amount of Registration Fee Floating Rate Notes Due March 2011 Guaranteed Under the FDIC’s Temporary Liquidity Guarantee Program $475,000,000 $18,667.50 (1) (1) $4,912.50 of the Registration Fee is paid herewith and $13,755.00 of the Registration Fee was paid upon the filing of the Prospectus Supplement dated December 1, 2008 to which this Amendment No. 1 to Prospectus Supplement relates. AMENDMENT No. 1 TO PROSPECTUS SUPPLEMENT (To Prospectus dated January 25, 2006) $475,000,000 FLOATING RATE NOTES DUE 2011 Guaranteed under the FDIC’s Temporary Liquidity Guarantee Program Interest on the floating rate notes due 2011, which we refer to as the “notes,” will be payable quarterly on each March 4, June 4, September 4 and December 4, beginning on March 4, 2009. The notes will mature on March 4, 2011. We may not redeem the notes offered hereby prior to the maturity date other than under the circumstances described in the next sentence. If we become obligated to pay additional amounts to non-U.S. investors due to changes in U.S. withholding tax requirements, we may redeem the notes before their maturity date at a price equal to 100% of the principal amount redeemed plus accrued interest to the redemption date. This debt is guaranteed under the Federal Deposit Insurance Corporation’s Temporary Liquidity Guarantee Program and is backed by the full faith and credit of the United States.The details of the FDIC Guarantee are provided in the FDIC’s regulations, 12 C.F.R. Part 370, and at the FDIC’s website, www.fdic.gov/tlgp.The expiration date of the FDIC’s Guarantee is the earlier of the maturity date of the debt or June 30, 2012. PRICE 100% AND ACCRUED INTEREST, IF ANY Price to Public(1) Underwriting Discounts and Commissions Proceeds to Company(1) Per Note 100% 0.25% 99.75% Total $475,000,000 $1,187,500 $473,812,500 (1) Plus accrued interest, if any, from the original issue date. The Securities and Exchange Commission and state securities regulators have not approved or disapproved these securities, or determined if this prospectus supplement or the accompanying prospectus is truthful or complete.Any representation to the contrary is a criminal offense. We are offering these notes on a global basis and expect to deliver the notes to purchasers, in registered book-entry form only, through The Depository Trust Company, Clearstream, Luxembourg or Euroclear, as the case may be, on December 4, 2008. BMO Capital Markets BNY Capital Markets, Inc. KeyBanc Capital Markets Mitsubishi UFJ Securities RBC Capital Markets Corporation Scotia Capital SunTrust Robinson Humphrey December 3, 2008 TABLE OF CONTENTS Page Prospectus Supplement Summary of the Offering S-3 Description of Notes S-5 United States Federal Taxation S-11 ERISA S-11 Underwriters S-13 Legal Matters S-15 Experts S-15 Prospectus Summary 3 Foreign Currency Risks 7 Where You Can Find More Information 9 Consolidated Ratios of Earnings to Fixed Charges and Earnings to Fixed Charges and Preferred Stock Dividends 11 Morgan Stanley 12 Use of Proceeds 13 Description of Debt Securities 13 Description of Units 38 Description of Warrants 43 Description of Purchase Contracts 46 Description of Capital Stock 48 Form of Securities 58 Securities Offered on a Global Basis Through the Depositary 61 United States Federal Taxation 65 Plan of Distribution 69 Legal Matters 71 Experts 71 ERISA Matters for Pension Plans and Insurance Companies 72 You should rely only on the information contained or incorporated by reference in this prospectus supplement and the accompanying prospectus dated January 25, 2006.We have not authorized anyone to provide you with information different from that contained or incorporated by reference in this prospectus supplement and the accompanying prospectus.We are offering to sell, and seeking offers to buy, only the notes described in this prospectus supplement and the accompanying prospectus, and we are offering to sell, and seeking offers to buy, these notes only in jurisdictions where offers and sales are permitted.In this prospectus supplement, the “Company,” “we,” “us,” and “our” refer to Morgan Stanley. The distribution of this prospectus supplement and the accompanying prospectus and the offering of the notes in certain jurisdictions may be restricted by law.Persons outside the United States who come into possession of this prospectus supplement and the accompanying prospectus must inform themselves about and observe any restrictions relating to the offering of the notes and the distribution of this prospectus supplement and the accompanying prospectus outside the United States. References herein to “$” and “dollars” are to United States dollars. S-2 SUMMARY OF THE OFFERING The following summary describes the notes that we are offering to you in general terms only.You should read the summary together with the more detailed information that is contained in the rest of this prospectus supplement and in the accompanying prospectus. Issuer Morgan Stanley Guarantor Federal Deposit Insurance Corporation (the “FDIC”) FDIC Temporary Liquidity Guarantee Program The notes will have the benefit of the FDIC’s Guarantee under the Temporary Liquidity Guarantee Program, which we refer to as the “Program.”See “Description of Notes – FDIC Guarantee under the Temporary Liquidity Guarantee Program” of this Prospectus Supplement for more information. Aggregate Principal Amount $475,000,000 Maturity Date March 4, 2011 Issue Date for the Notes December 4, 2008 Issue Price 100% Initial Floating Interest Rate To be determined on the second London banking day immediately preceding the issue date Floating Interest Rate Three month LIBOR plus 0.575% Interest Payment Dates Each March 4, June 4, September 4 and December 4, commencing on March 4, 2009 Payment of Additional Amounts We intend to pay principal and interest without deducting U.S. withholding taxes.If we are required to deduct U.S. withholding taxes from payment to non-U.S. investors, however, we will pay additional amounts on those payments, but only to the extent described below under “Description of Notes – Payment of Additional Amounts.” Tax Redemption We have the option to redeem the notes before they mature if we become obligated to pay additional amounts because of changes in U.S. withholding tax requirements as described below under “Description of Notes – Tax Redemption.” Form Fully-registered global notes in book-entry form Minimum Denominations $100,000 and integral multiples of $1,000 in excess thereof CUSIP Number 61757U AE0 ISIN US61757UAE01 S-3 Trustee for the Notes The Bank of New York Mellon Delivery and Clearance We will deposit the global notes representing the notes with The Depository Trust Company in New York.You may hold an interest in the global notes through The Depository Trust Company, Clearstream, Luxembourg or Euroclear Bank, as operator of the Euroclear System, directly as a participant of any such system or indirectly through organizations that are participants in such systems. Use of Proceeds We intend to use the net proceeds from the sales of the notes for general corporate purposes, and we have agreed, as required by the Program, that we will not use the proceeds to prepay any debt that is not FDIC-guaranteed, as defined in the final rules for the Program. How to Reach Us Our principal executive offices are located at 1585 Broadway, New York, New York 10036, telephone number (212) 761-4000. S-4 DESCRIPTION OF NOTES The following description of the particular terms of the floating rate notes due 2011, which we refer to as the “notes,” offered hereby supplements and, to the extent inconsistent, supersedes the description of the general terms and provisions of the debt securities set forth in the prospectus, to which description reference is hereby made.The notes are referred to in the prospectus as the “debt securities.”The following summary of the notes is qualified in its entirety by reference to the senior debt indenture referred to in the prospectus. General The notes will initially be limited to $475,000,000 in aggregate principal amount and will mature on March 4, 2011.The notes will constitute a single series of securities under the senior debt indenture, will constitute senior debt and will rank on parity with all other senior indebtedness of Morgan Stanley and with all other unsecured and unsubordinated indebtedness of Morgan Stanley, subject to certain statutory exceptions in the event of liquidation upon insolvency.The notes will be issued in fully-registered form only, in denominations of $100,000 and integral multiples of $1,000 in excess thereof.
